DETAILED ACTION
This communication is in response to the continuation application filed 2/23/22 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3, 5-10, 12-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahlavan (US 2010/0269152 A1; published Oct. 21, 2010) in view of Yogaratnam (US 6,677,933 B1; patented Jan. 13, 2004).
Regarding claim 1, Pahlavan discloses [a] method comprising: 
sending, by a first computing device, to a second computing device, a display of a remoted application executing on the first computing device; (see paragraph 7 (receiving from the remote server display output data of the remote application running on the remote server)).
Although Pahlavan teaches generating a local GUI locally by the local view module based on configuration information received from the server, e.g., when a user selects a keyboard icon (e.g., by touching or tapping) the local view module changes the local control GUI to display a graphical keyboard, see paragraphs 88-89, Pahlavan does not particularly disclose receiving, by the first computing device, input causing an application control element of the remoted application to receive focus. However, Yogaratnam teaches when a user places their cursor in a component such as a data entry field, a focus gained event is sent to all focus listeners including a virtual keyboard manager which then causes the virtual keyboard to have focus. Column 6, lines 39-55. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pahlavan to incorporate the teachings of Yogaratnam to cause the graphical keyboard to have focus when the user selects the keyboard icon, at least because doing so would indicate which component has focus.
Pahlavan further discloses sending, by the first computing device, to the second computing device, a control value of the application control element, the transmitted control value being for populating a native graphical user input element native to the second computing device (see paragraphs 101 (when the server application 327 updates its display output in response to the received user input, the remote access module sends updated display output data to the client device), 128 (when the user inputs text using the graphical keyboard, the remote view module then sends the user text inputs to the server and the server sends updated display output data showing the inputted text in the textbox back to the client device)). 
Claims 8 and 15 are CRM and apparatus claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Pahlavan, in view of Yogaratnam, discloses the invention of claim 1 as discussed above. Pahlavan further discloses sending, by the first computing device, to the second computing device, a request for the second computing device to activate, separately from the display of the remoted application, the native graphical user input element native to the second computing device (see paragraph 127).
Claim 9 is a CRM claim corresponding to claim 2 and is similarly rejected.

Regarding claim 3, Pahlavan, in view of Yogaratnam, discloses the invention of claim 1 as discussed above. Pahlavan further discloses determining a type of the application control element of the remoted application, wherein the type of the native graphical user input element native to the second computing device corresponds to the type of the application control element of the remoted application (see paragraph 127).
Claims 10 and 17 are CRM and apparatus claims corresponding to claim 3 and are similarly rejected.

Regarding claim 5, Pahlavan, in view of Yogaratnam, discloses the invention of claim 1 as discussed above. Pahlavan further discloses sending, by the first computing device, to the second computing device, a request for the second computing device to generate a display simultaneously comprising the native graphical user input element native to the second computing device and the application control element of the remoted application (see paragraph 362 (providing to the local display at the local client device a composite view comprising the local GUI and the remote view of the remote application)).
Claims 12 and 19 are CRM and apparatus claims corresponding to claim 5 and are similarly rejected.

Regarding claim 6, Pahlavan, in view of Yogaratnam, discloses the invention of claim 1 as discussed above. Pahlavan teaches graphical keyboard elements that may be activated by the user in a local view, but Pahlavan does not specifically disclose receiving additional input causing the application control element of the remoted application to lose focus; and in response to receiving the additional input, sending a request for the second computing device to deactivate the native graphical user input element native to the second computing device. However, Yogaratnam teaches that if a user places their cursor in a component such as the data entry field labeled “Name,” a focus gained event is sent to all focus listeners and the virtual keyboard manager displays the virtual keyboard. Column 6, lines 39-66. If the user now places their cursor in the data entry field labeled “Age” a focus lost message is sent from the component and the virtual keyboard manager would register that there is no component now in focus. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pahlavan to incorporate the teachings of Yogaratnam to listen to focus events from the graphical keyboard element in the local view, at least because doing so would allow disabling the keyboard input when the focus is moved to another element.
Claims 13 and 20 are CRM and apparatus claims corresponding to claim 6 and are similarly rejected.

Regarding claim 7, Pahlavan, in view of Yogaratnam, discloses the invention of claim 1 as discussed above. Pahlavan further discloses sending, by the first computing device, to the second computing device, at least one of a size and a position of the application control element of the remoted application (see paragraph 468 (the configuration file contains information for each listed GUI component (e.g., GUI control objects) such as size, location, text and events, etc.)).
Claim 14 is a CRM claim corresponding to claim 7 and is similarly rejected.

Regarding claim 16, Pahlavan, in view of Yogaratnam, discloses the invention of claim 15 as discussed above. wherein the executable instructions, when executed by the one or more processors, cause the first computing device to: 
send, to the second computing device, a request for the second computing device to activate, separately from the display of the remoted application, the native graphical user input element native to the second computing device; and (see paragraph 127
send, to the second computing device, at least one of a size and a position of the application control element of the remoted application (see paragraph 468 (the configuration file contains information for each listed GUI component (e.g., GUI control objects) such as size, location, text and events, etc.)).

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahlavan and Yogaratnam as applied to claims 1, 8, and 15 above, and further in view of Amro (US 5,872,567; patented Feb. 16, 1999).
Regarding claim 4, Pahlavan, in view of Yogaratnam, discloses the invention of claim 1 as discussed above. Pahlavan does not disclose receiving information regarding a characteristic of the native graphical user input element native to the second computing device; and modifying the application control element of the remoted application based on the characteristic of the native graphical user input element native to the second computing device. However, Amro teaches redisplaying a window using the default size and window location when the window receives focus and was previously zoomed out. Column 4, lines 52-60. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pahlavan to incorporate the teachings of Amro to display the element receiving the focus in a default size and location if it was previously zoomed out, at least because doing so would resize the element so that they fit on the display screen. Amro, column 2, lines 10-20.
Claims 11 and 18 are CRM and apparatus claims corresponding to claim 4 and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178